WOODLEY, Presiding Judge.
This is an appeal from an order entered in a habeas corpus proceeding denying bail in a robbery case.
A former appeal from an order fixing bond at $100,000 was dismissed as moot, the indictment having been dismissed and a new indictment returned. Ex parte Spivey, Tex.Cr.App., 379 S.W.2d 898.
It is now shown that the appellant has been granted immunity; the indictment dismissed and the appellant released from custody.
The question of bail being moot, our original opinion granting bail in the sum of $10,000 is withdrawn and the appeal is dismissed.